


Exhibit 10.1




AGREEMENT OF SHARE EXCHANGE AND PLAN OF REORGANIZATION







THIS AGREEMENT made and entered into as of the 31st day of December 2014, by and
between Esio Water & Beverage Development Corp., a Nevada corporation
(hereinafter called “ESIO”), and iMetabolic, Corp., a Nevada corporation
(hereinafter called “IMET”).




WITNESSETH THAT:




A.          ESIO is a company whose common stock may be publicly traded.




B.          IMET is a private company which has a license to manufacture and
market nutrition and weight reduction products.




C.          Subject to the approval of the Board of Directors of ESIO and IMET,
ESIO and IMET shall enter into an Agreement of Exchange (hereinafter called the
“Exchange Agreement”) in substantially the form attached hereto and made a part
hereof as Exhibit A, which provides, among other things, for the issuance by
ESIO of 60,000,000 of its restricted common stock shares to all of the
shareholders of IMET in exchange for their IMET common stock shares (the
“Exchange”).




D.          Following the Exchange under the Exchange Agreement, IMET will be a
wholly-owned subsidiary of ESIO.




E.          It is intended that the transactions contemplated by this Agreement
shall constitute an exchange conforming to the provisions of Section 368(a)(2)
of the Internal Revenue Code of 1954.




NOW THEREFORE, in consideration of the mutual covenants and agreements and the
benefits to be realized by each of the parties, the following transactions are
hereby agreed to, subject to the conditions hereinafter stated:




1.           The Exchange




(a)          In accordance with the Exchange Agreement, on the Closing Date
hereinafter referred to, and in exchange for all of the then issued and
outstanding shares of capital stock of IMET (the “IMET Capital Stock”), ESIO
shall issue the number of fully paid and nonassessable shares of voting ESIO
common stock, $.001 par value per share (hereinafter called “ESIO Common Stock”)
in order to permit the Exchange to be effected in accordance with the terms of
the Exchange Agreement, on the basis of Six (6.0) shares of ESIO Common Stock
for each One (1.0) share of IMET Capital Stock.




If between the date hereof and the Closing Date, ESIO shall effect any
reclassification, recapitalization, subdivision, combination or exchange of
shares, in respect of the outstanding shares of common stock of ESIO or a stock
dividend thereon shall be declared with a record date within said period, the
per share amounts of ESIO Common Stock to be issued and delivered in the
Exchange shall be appropriately adjusted.




(b)          ESIO shall issue and deliver as and when required by the Exchange
Agreement, certificates representing the shares of ESIO Common Stock for which
the shares of IMET Capital Stock outstanding immediately prior to the effective
time of the Exchange shall have been exchanged as provided in the Exchange
Agreement.




(c)          IMET shall submit this Agreement and the Exchange Agreement to its
shareholders for majority consent, in accordance with Nevada law. IMET shall use
its best efforts to receive such consents on or before December 31, 2014, or as
soon thereafter as practical.




- 1 -

--------------------------------------------------------------------------------




(d)          ESIO is not required under Nevada corporate law to submit this
Agreement and the Exchange Agreement to its shareholders for approval.




(e)          Following the approval of the Exchange by the stockholders of IMET,
and upon execution of the Exchange Agreement by the officers of ESIO and IMET, a
certificate of Exchange containing the information required by Nevada corporate
law shall be filed with the Nevada Secretary of State.




2.           Closing




(a)          The closing of all the transactions contemplated hereby (herein
called the “Closing” or the “Closing Date”) shall take place at the offices of
ESIO in Phoenix, Arizona at 9:00 a.m. on a date within five (5) business days
after all of the conditions described in paragraphs 13 and 14 hereof have been
satisfied or, to the extent permitted in paragraph 15 hereof, their satisfaction
has been waived. ESIO and IMET will use their best efforts to obtain the
approvals specified in paragraph 7 hereof and any other of the consents, waivers
or approvals necessary or desirable to accomplish the transactions contemplated
by this Agreement and the Exchange Agreement. All documents required to be
delivered by each of the parties hereto shall be duly delivered to the
respective recipient thereof at or prior to the Closing. In no event shall the
Closing Date be later than January 31, 2015, and if it is delayed beyond said
date the either party shall have the right to terminate this Agreement upon
notice to that effect.




(b)          At the Closing, ESIO and IMET shall jointly direct that a
certificate of exchange be duly filed, and it shall in accordance with such
direction be filed, in Nevada so that the Exchange shall be effective as soon
after the Closing Date as possible.




3.           Investigation by the Parties




ESIO and IMET each may, prior to the Closing Date, make or cause to be made such
investigation of the properties of the other and its subsidiaries and of its
financial and legal condition as the party making such investigation deems
necessary or advisable to familiarize itself with such properties and other
matters, provided, that such investigation shall not interfere with normal
operations. ESIO and IMET each agrees to permit the other and its authorized
agents or representatives to have, after the date of execution hereof, full
access to its premises and to all of its books and records at reasonable hours,
and its subsidiaries and officers will furnish the party making such
investigation with such financial and operating data and other information with
respect to the business and properties of it and its subsidiaries as the party
making such investigation shall from time to time reasonably request. Each party
further agrees that in the event that the transactions contemplated by this
Agreement shall not be consummated, it and its officers, employees, accountants,
attorneys, engineers and other representatives will not disclose or make
available to any other person or use for any purpose unrelated to the
consummation of this Agreement any information, whether written or oral, with
respect to the other party and its subsidiaries or their business which it
obtained pursuant to this Agreement. Such information shall remain the property
of the party providing it and shall not be reproduced or copies without the
consent of such party. In the event that the transactions contemplated by this
Agreement shall not be consummated, all such written information shall be
returned to the party providing it.




4.           Shareholders Of IMET




Prior to the Closing Date, IMET agrees to obtain from each of its shareholders
an agreement to the effect that such shareholder: (a) is acquiring the ESIO
Common Stock to be received by him hereunder for his own account, not with a
view toward distribution and through to a private placement by ESIO pursuant to
Rule 506 of the Securities and Exchange Commission (the “SEC”); (b) will not
sell any portion of his ESIO Common Stock for an indefinite period of time after
the Closing Date;




- 2 -

--------------------------------------------------------------------------------




and (c) consents to the Exchange and waives his rights to dissent and appraisal
under Nevada law.




5.           State Securities Laws




ESIO and IMET will each take such steps as may be necessary on their respective
parts to comply with any state securities or so-called Blue Sky laws applicable
to the action to be taken by them in connection with the Exchange and the
delivery by ESIO to IMET shareholders of the ESIO Common Stock pursuant to this
Agreement and the Exchange Agreement.




6.           Business Pending the Closing




(a)          From the date of this Agreement to and including the Closing Date,
except as may be first approved by IMET or as is otherwise permitted or
contemplated by this Agreement: (i) ESIO shall conduct its business only in the
usual and ordinary course without the creation of any additional indebtedness
for money borrowed maturing in more than one year; (ii) no change shall be made
in the authorized capitalization of ESIO except as contemplated by this
Agreement; (iii) no shares of capital stock of ESIO shall be authorized for
issuance or issued and no agreement or commitment for the issuance hereof shall
be entered into, except for the commitment to receive an additional $10,000 in
consideration for issuing 200,000 restricted common stock shares to a
non-affiliated investor as previously agreed to by IMET; (iv) no rights or
elections shall be created or granted to purchase stock under any employee stock
bonus, thrift or purchase plan or otherwise; (v) no amendment shall be made to
ESIO’s Articles of Incorporation or Bylaws, except as contemplated by this
Agreement; (vi) no modification shall be made in ESIO’s present employee benefit
programs or in its present policies in regard to the payment of salaries or
compensation to its personnel and no increase shall be made in the compensation
of its personnel; (vii) no contract or commitment shall be entered into by or on
behalf of ESIO and no sale or purchase of assets shall be made except in the
ordinary course of business; (viii) ESIO will use all reasonable and proper
efforts to preserve its business organization intact, to keep available the
services of its present employees and to maintain satisfactory relationships
between ESIO and its suppliers, customers, regulatory agencies, and other having
business relations with it; (ix) ESIO shall make no amendments or contributions
to any profit sharing plan; and (x) the Board of Directors of ESIO will not
declare any dividends on, or otherwise make any distribution in respect of, its
outstanding shares of capital stock;




(b)          From the date of this Agreement to and including the Closing Date,
except as may be first approved by ESIO or as is otherwise permitted or
contemplated by this Agreement: (i) IMET (which term shall, where applicable in
this paragraph 6, also refer to the subsidiaries of IMET specified in paragraph
11 hereof) shall conduct its business only in the usual and ordinary course
without the creation of any additional indebtedness exceeding $5,000 for money
borrowed maturing in more than one year, except for the lease of capital
equipment pursuant to leasing company commitments outstanding prior to the date
of this Agreement; (ii) no change shall be made in the authorized capitalization
of IMET, except as contemplated by this Agreement; (iii) no shares of capital
stock of IMET shall be authorized for issuance or issued and no agreement or
commitment for the issuance thereof shall be entered into; (iv) no rights or
elections shall be created or granted to purchase stock under any employee stock
bonus, thrift or purchase plan or otherwise; (v) no amendment shall be made to
IMET’s Articles of Incorporation or Bylaws, except as contemplated by this
Agreement; (vi) no modification shall be made in IMET’s present employee benefit
programs or in its present policies in regard to the payment of salaries or
compensation to its personnel and no increase shall be made in the compensation
of its personnel, provided that nothing herein shall preclude, (1) the
continuation of IMET’s present practice of periodically reviewing the salaries
of its personnel and granting normal increase in such salaries or compensation
to such personnel, or (2) the hiring of new personnel at a salary or
compensation deemed reasonable in the ordinary course of business; (vii) no
contract or commitment shall




- 3 -

--------------------------------------------------------------------------------




be entered into by or on behalf of IMET and no sale or purchase of assets shall
be made except in the ordinary course of business; (viii) IMET will use all
reasonable and proper efforts to preserve its business organization intact, to
keep available the services of its present employees and to maintain
satisfactory relationships between IMET and its suppliers, customers, regulatory
agencies, and others having business relations with it; (ix) IMET shall make no
amendments or contributions to its profit sharing plan; and (x) the Board of
Directors of IMET will not declare any dividends on, or otherwise make any
distribution in respect of, its outstanding shares of capital stock.




7.           Efforts to Obtain Approvals and Consents




In addition to ESIO and IMET obtaining the requisite shareholder approval as
described in paragraph 1 hereof, ESIO and IMET will use all reasonable and
proper efforts to obtain, where required, the approval and consent: (i) of any
governmental authorities having jurisdiction over the transactions contemplated
in this Agreement; and (ii) of such other persons whose consent is required to
the transactions contemplated by this Agreement.




8.           Cooperation Between Parties




ESIO and IMET shall fully cooperate with each other and with their respective
counsel and accountants in connection with any steps required to be taken as
part of their obligations under this Agreement, including the preparation of
financial statements and the supplying of information.




9.           No Tax Ruling




ESIO and IMET agree that they will not attempt to obtain ruling from the United
States Internal Revenue Service to the effect that for Federal income tax
purposes no gain or loss will be recognized to the holders of IMET Capital Stock
upon the receipt of ESIO Common Stock in exchange for their IMET shares in
accordance with the provisions of this Agreement and the Exchange Agreement.




10.         Representations of ESIO




ESIO represents, warrants and agrees that:




(a)          ESIO is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and it is duly qualified to do
business and in good standing in every jurisdiction in which the nature of its
business of the character of its properties makes such qualification necessary.
ESIO has the corporate power and any necessary governmental authority to own or
lease their respective properties now owned and to carry on their respective
business as now being conducted.




(b)         As of September 30, 2014 the capitalization of ESIO is as set forth
in the financial statements filed with the SEC, except ESIO will issue prior to
Closing 200,000 restricted common stock shares in consideration of $10,000
invested by a non-affiliated individual as previously approved by IMET. The
outstanding capital stock of ESIO has been duly authorized and issued and is
fully paid and nonassessable. ESIO has no other commitment to issue nor will it
issue any shares of its capital stock or any securities or obligations
convertible into or exchangeable for, or giving any person any right to acquire
from ESIO, any shares of its capital stock, except for those shares issued in
conformity with paragraph 6(a)(iii) above.




(c)          The shares of ESIO Common Stock which are to be issued and
delivered to the IMET shareholders pursuant to the terms of this Agreement and
the Exchange Agreement, when so issued and delivered, will be validly authorized
and issued and will be fully paid and non-assessable. No stockholder of ESIO, or
other person, will have any preemptive rights in respect to the ESIO Common
stock.




- 4 -

--------------------------------------------------------------------------------




(d)         All of the September 30, 2014 financial statements filed with the
SEC present fairly the financial condition of ESIO, at the periods indicated
therein, and the results of its operations and changes in financial position for
the year and periods then ended in conformity with generally accepted accounting
principles applied on a consistent basis. ESIO has no material liabilities or
commitments other than as listed or noted on the aforesaid financial statements,
or as incurred in the ordinary course of business. Since September 30, 2014 to
the date of this Agreement, there has been no material adverse change in the
assets or liabilities or in the business or condition, financial or otherwise,
of ESIO, except in the ordinary course of business or as contemplated by this
Agreement. Nor has ESIO, except in the ordinary course of business or as
contemplated by this Agreement, incurred any indebtedness for money borrowed.
All tax returns and reports of ESIO required by law to be filed have been duly
filed and all taxes, assessments and other governmental charges now due (other
than any still payable without penalty) upon ESIO or upon any of its properties
or assets, except for the tax returns for the year ended June 30, 2014. All
amounts which have been reflected as liabilities on the books of ESIO in respect
of taxes are considered adequate and ESIO does not know of any actual or
proposed additional assessments in respect of taxes, against it.




(e)          Except for changes resulting from the ordinary course of its
business, ESIO, will on the Closing Date own, the full right, title and interest
in and to all its property and assets (excluding property leased from others) in
each case free and clear of all mortgages, liens, restrictions, charges and
other encumbrances and defects of title (other than easements, rights of way,
reservations and other conditions of title, encumbrances and defects of title
which are not individually or in the aggregate materially adverse to the
business of ESIO).




(f)          Subsequent to September 30, 2014, ESIO has not declared or paid any
dividend on its outstanding shares of common stock or declared or made any
distribution on, or directly or indirectly redeemed, purchased or otherwise
acquired any of its outstanding stock or authorized the creation or issuance of,
or issued any additional shares of stock, or agreed to take any such action,
except as expressly provided for in Paragraph 6(a)(iii) above this Agreement.
ESIO will not take any such action during the period between the date hereof and
the Closing Date, except as expressly provided for in paragraph 14 below.




(g)          ESIO is not engaged in or a party to, or to the knowledge of ESIO
threatened with, any material legal action or other proceeding before any court
or administrative agency, except as set forth and described in a memorandum
prepared by ESIO and previously furnished to IMET. ESIO, to the knowledge of
ESIO, has not been charged with, and is not under investigation with regard to,
any charge concerning any presently pending material violation of any provision
of Federal, State or other applicable law or administrative regulations in
respect of its business except as set forth in said memorandum.




(h)         There has not been, since September 30, 2014, and will not be prior
to the Closing Date, a purchase or sale or any other acquisition, transfer or
distribution of any assets or properties on the part of ESIO except in the
ordinary course of business.




(i)          ESIO has adequate franchises, permits or operating rights without
unusual restrictions to allow it to conduct the business in which it is
presently engaged except in certain instances where in the reasonably exercised
judgment of ESIO the lack of a current franchise, permit or operating right has
no adverse effect on the conduct of such business.




(j)          Except in each case as set forth in a memorandum prepared by ESIO
and previously furnished to IMET, as of the date of this Agreement ESIO is not a
holder of or a party to any: (i) written or oral contract for employment of any
officer




- 5 -

--------------------------------------------------------------------------------




or other person, (ii) contract with any labor union, (iii) bonus, pension,
profit sharing, retirement, stock purchase, stock option, insurance, or similar
plan or practice in effect with respect to its employees or other person, (iv)
indenture of mortgage, debenture, indenture, loan or borrowing agreement, (v)
bonding arrangement, including performance bond, (vi) continuing contract for
future purchase, sale, lease or distribution of materials, services, supplied,
products, or equipment involving annual payments in excess of $5,000, (vi) lease
or other commitment for the rental of office space, storage or other facilities,
(viii) contract or lease agreement for the acquisition or lease of motor
vehicles, (ix) patent, patent application, patent right, patentable inventions,
trademark, trademark registration and applications therefor, trade name,
copyright, copyright registration and application therefor, patent license
granted to or by ESIO and in force or contracts with employees or others
relating in whole or in part to disclosure, assignment or patenting of any
inventions, discoveries improvements, shop rights, processes, formulae or other
know-how, presently owned or held, in whole or in part, by ESIO, (x) insurance
policy covering its properties, buildings, machinery, equipment, furniture,
fixtures or operations, or the life of any person, (xi) agreement between a
present employee of ESIO and persons, firms or corporations other than ESIO
relating in whole or in part to disclosure, assignment or patenting of
inventions, discoveries, improvements, shop rights, processes, formulae or other
know-how, including without limitation thereto, to the best knowledge of ESIO,
agreements entered into by such employees prior to the time they became
employees of ESIO, or (xii) material contract or commitment not made in the
ordinary course of business.




(k)         The execution and carrying out of this Agreement and compliance with
the terms and provisions hereof by ESIO will not conflict with or result in any
material breach of any of the terms, conditions, or provision of, or constitute
a default under, or result in the creation of, any lien, charge or encumbrance
upon any of the property or assets of ESIO or any of its subsidiaries pursuant
to any corporate charter, bylaw, indenture, mortgage, agreement (other than that
which is created by virtue of this Agreement), or other instrument to which ESIO
is a party or by which it is bound or affected.




(l)          This Agreement and the memoranda and documents furnished hereunder
on behalf of ESIO do not contain any untrue statement of a material fact nor
omit to state a material fact necessary to be stated in order to make the
statements contained herein and therein not misleading; and there is no fact
which materially adversely affects or in the future (so far as ESIO can now
foresee) will materially adversely affect the business operations, affairs or
condition of ESIO or any of the properties or assets which has not been set
forth in this Agreement and other documents and papers furnished hereunder.




(m)        Esio agrees to accept the future legal opinion of Michael K. Hair,
P.C. with respect to the propriety pursuant to Federal and state securities laws
of any IMET shareholder selling, or removing the restrictive legend from, his
ESIO Common Stock issued in the Exchange or of any current ESIO shareholder,
including Michael K. Hair.




11.         Representations of IMET




IMET represents, warrants and agrees that:




(a)          IMET is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada. IMET has the corporate power and
any necessary governmental authority to own or lease its properties now owned or
leased and to carry on its business as now being conducted. IMET is duly
qualified to do business and in good standing in every jurisdiction in which the
nature of its business or the character of its properties makes such
qualification necessary.




(b)          IMET has no commitment to issue nor will it issue any shares of its
capital stock or any securities or obligations convertible into or exchangeable




- 6 -

--------------------------------------------------------------------------------




for, or giving any person any right to acquire from IMET, any shares of its
capital stock, except for those shares issued or to be issued in conformity with
paragraph 6(b)(iii) above.




(c)          Since September 30, 2014, there has been no material adverse change
in the assets or liabilities or in the business or condition, financial or
otherwise, of IMET or its consolidated subsidiaries, and no change except in the
ordinary course of business or as contemplated by this Agreement. All tax
returns and reports of IMET required by law to be filed have been duly filed,
except for the fiscal year ending June 30, 2014, and all taxes, assessments and
other governmental charges now due (other than any still payable without
penalty) upon IMET and its subsidiaries or upon any of their properties or
assets have been paid. All amounts which have been reflected as liabilities on
the books of IMET and its subsidiaries in respect of taxes are considered
adequate and IMET does not know of any actual or proposed additional assessments
in respect of taxes, against either it or its subsidiaries.




(d)          Except for changes resulting from the ordinary course of its
business and except for the mortgages, liens, restrictions, charges and other
encumbrances set forth in a memorandum prepared by IMET and previously furnished
to ESIO, IMET and its subsidiaries own, and will on the Closing Date own, the
full right, title and interest in and to all their property and assets
(excluding property leased from others) in each case free and clear of all
mortgages, liens, restrictions, charges and other encumbrances and defects of
title (other than easements, rights of way, reservations and other conditions of
title, encumbrances and defects of title which are not individually or in the
aggregate materially adverse to the business of IMET and its subsidiaries).




(e)          Subsequent to September 30, 2014, IMET has not declared or paid any
dividend on its outstanding shares of common stock or declared or made any
distribution on, or directly or indirectly redeemed, purchased or otherwise
acquired any of its outstanding stock or authorized the creation or issuance of,
or issued any additional shares of stock, or agreed to take any such action,
except as expressly provided for in this Agreement. IMET will not take any such
action during the period between the date hereof and the Closing Date except as
provided herein.




(f)          Neither IMET nor any of its subsidiaries is engaged in or a party
to, or to the knowledge of IMET threatened with, any material legal action or
other proceeding before court or administrative agency except as set forth in a
memorandum prepared by IMET and previously furnished to ESIO. Neither IMET nor
any of its subsidiaries, to the knowledge of IMET, has been charged with, or is
under investigation with respect to, any charge concerning any presently pending
material violation of any provision of Federal, State or other applicable law or
administrative regulations in respect of its business except as set forth in
said memorandum.




(g)         There has not been, since September 30, 2014, and will not be prior
to the Closing Date, a purchase or sale or any other acquisition, transfer or
distribution of any assets or properties on the part of IMET or its
subsidiaries, except in the ordinary course of business or as previously
approved by ESIO.




(h)          IMET and its subsidiaries have adequate franchises, permits or
operating rights without unusual restrictions to allow them to conduct the
business in which they are presently engaged, except in certain instances where
in the reasonably exercised judgment of IMET the lack of a current franchise,
permit or operating right has no adverse effect on the conduct of such business.




(i)          Except in each case as set forth in a memorandum prepared by IMET
and previously furnished to ESIO, as of the date of this Agreement neither IMET
nor any of its subsidiaries is a holder of or a party to any written or oral (i)
contract for employment of any officer or other person other than its officers
and Directors,




- 7 -

--------------------------------------------------------------------------------




(ii) contract with any labor union, (iii) bonus, pension, profit sharing,
retirement, stock purchase, stock option, insurance, or similar plan or practice
in effect with respect to its employees or other persons, (iv) indenture of
mortgage, debenture, indenture, loan or borrowing agreement, (v) bonding
arrangement, including performance bond, (vi) continuing contract for future
purchase, sales, lease or distribution of materials, services, supplies,
products, or equipment involving annual payments in excess of $10,000, (vii)
lease or other commitment for the rental of office space, storage or other
facilities, (viii) contract or lease agreement for the acquisition or lease of
motor vehicles, (ix) patent, patent application, patent right, patentable
inventions, trademark, trademark registration and applications therefor, trade
name, copyright, copyright registration and application therefor, patent license
granted to or by IMET or its subsidiaries and in force or contracts with
employees or others relating in whole or in part to disclosure, assignment or
patenting of any inventions, discoveries, improvements, shop rights, processes,
formulae or other know-how, presently owned or held, in whole or in part, by
IMET or its subsidiaries, (x) insurance policy covering its properties,
buildings machinery, equipment, and persons, firms or operations, or the life of
any person, (xi) agreement between a present employee of IMET and persons, firms
or corporations other than IMET relating in whole or in art to disclosure,
assignment or patenting of inventions, discoveries, improvements, shop rights,
processes, formulae or other know-how, including without limitation thereto, to
the best knowledge of IMET, agreements entered into by such employees prior to
the time they became employees of IMET, or (xii) material contract or commitment
not made in the ordinary course of business.




(j)          IMET has the corporate power to enter into this Agreement, the
execution and delivery and performance of this Agreement have been duly
authorized by all requisite corporate action, and this Agreement constitutes the
valid and binding obligation of IMET.




(k)          The execution and carrying out of this Agreement and compliance
with the terms and provisions hereof by IMET will not conflict with or result in
any beach of any of them terms, conditions or provisions of, or constitute a
default under, or result in the creation of, any lien, charge, or encumbrance
upon any of the properties or assets of IMET or any of its subsidiaries pursuant
to any corporate charter, indenture, mortgage, agreement (other than that which
is created by virtue of this Agreement) or other instrument to which IMET or any
of its subsidiaries is a party or by which it or any of its subsidiaries is
bound or affected.




(l)          This Agreement and the memoranda and documents furnished hereunder
on behalf of IMET do not contain any untrue statement of a material fact nor
omit to state a material fact necessary to be stated in order to make the
statements contained herein and therein not misleading; and there is no fact
which materially adversely affects or in the future (so far as IMET can now
foresee) will materially adversely affect the business operations, affairs or
condition of vitro or any of its subsidiaries or any of its or their properties
or assets which has not been set forth in this Agreement or other documents and
papers furnished hereunder.




12.         Survival of Warranties




The representations and warranties made herein by ESIO and IMET shall survive
the Closing hereunder.




13.         Conditions to the Obligations of ESIO




The obligations of ESIO hereunder are subject to the satisfaction on or before
the Closing Date of the following conditions:




(a)          This Agreement and the transactions contemplated hereby shall have
been approved by a majority of the outstanding shares of IMET Capital Stock and
IMET’s Board of Directors.




- 8 -

--------------------------------------------------------------------------------




(b)          Each shareholder of IMET will have properly executed and delivered
to ESIO the shareholder’s agreement described in paragraph 4 hereof.




(c)          IMET shall have delivered to ESIO audited financial statements as
required by SEC Form 8-K for the fiscal years ending June 30, 2014 and unaudited
but auditor reviewed financial statements for the quarter ended September 30,
2014 and 2013 (the “IMET Financial Statements”).




(d)          Mark Conte shall have resigned as a Managing Member of
International Metabolic Institute LLC (“IMI”), effective on or before the
Closing Date.




(e)          IMET and IMI shall enter into and execute a License Agreement
Amendment, the terms of which shall be agreed among and between ESIO, IMET and
IMI, effective on or before the Closing Date.




(f)          IMI shall have filed an application for the trademark “iMetabolic”
on or before the Closing Date.




(g)          IMET shall deliver to ESIO a certificate of IMET’s President which
states all of the IMET Financial Statements present fairly the financial
condition of IMET, at the periods indicated therein, and the results of its
operations and changes in financial position for the year and periods then ended
in conformity with generally accepted accounting principles applied on a
consistent basis and that IMET has no material liabilities or commitments other
than as listed or noted on the IMET Financial Statements, or as incurred in the
ordinary course of business.




(h)          The representations and warranties of IMET contained in this
Agreement shall be true in all material respects on and as of the Closing Date
with the same effect as though such representations and warranties had been made
on and as of such date, except for changes permitted by this Agreement or those
incurred in the ordinary course of business, and ESIO shall have received from
IMET at the Closing a certificate, dated the Closing Date, of the President of
IMET to that effect.




(i)          Each and all of the respective agreements of IMET to be performed
on or before the Closing Date pursuant to the terms hereof shall in all material
respects have been duly performed and IMET shall have delivered to ESIO a
certificate dated the Closing Date, of the President of IMET to that effect.




14.         Conditions to the Obligations of IMET




The obligations of IMET hereunder are subject to the satisfaction on or before
the Closing Date of the following conditions:




(a)          This Agreement and the transactions contemplated hereby shall have
been approved by ESIO’s Board of Directors.




(b)          All the terms and covenants of this Agreement to be complied with
or performed by ESIO shall have been fully complied with and performed.




(c)          All representations and warranties of ESIO contained in this
Agreement shall be true on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date,
and ESIO shall have delivered to IMET a certificate dated the Closing Date of
the President of ESIO to that effect.




(d)          The necessary approvals described in paragraph 7 hereof shall have
been granted.




(e)          ESIO shall have filed in quarterly report on Form 10-Q for the
quarter ended September 30, 2014 with the SEC.




- 9 -

--------------------------------------------------------------------------------




(f)          ESIO’s President, Chief Executive Officer, Secretary, Treasurer and
Chief Financial Officer shall resign from those offices and the sole Director of
ESIO shall appoint Mark Conte as President and Chief Executive Officer of ESIO
and appoint Kevin J. Pikero as Secretary, Treasurer and Chief Financial Officer
of ESIO.




(g)          The sole Director of ESIO shall appoint Mark Conte, Andrew Smith
and Kevin J. Pikero as additional Directors of ESIO.




(h)          As his final action as a Director the sole remaining Director of
ESIO resign from the Board of Directors.




15.          Termination and Modification Rights




(a)          This Agreement (except for the last three sentences of paragraph 3
hereof) may be terminated at any time prior to the Closing Date by (1) mutual
consent of the parties hereto authorized by their respective Boards of Directors
or (2) upon written notice to the other party, by either party upon
authorization of its Board of Directors:




(i)          if in its reasonably exercised judgment there shall have occurred a
material adverse change in the financial condition or business of the other
party or the other party shall have suffered a material loss or damage to any of
its property or assets, which change, loss or damage materially affects or
impairs the ability of the other party to conduct its business, or if any
previously undisclosed condition which materially adversely affects the earning
power or assets of either party comes to the attention of the other party;




(ii)         if the terms, covenants or conditions of this Agreement to be
complied with or performed by one of the other parties at or before the Closing
Date shall not have been materially complied with or performed at the time
required for such compliance or performance and such noncompliance or
nonperformance shall not have been waived by the party giving notice of
termination; and




(iii)        if any action or proceeding shall have been instituted or
threatened before a court or other governmental body or by any public authority
to restrain or prohibit the transaction contemplated by this Agreement or if the
consummation of such transactions would subject either of such parties to
liability for breach of any law or regulation.




(b)          As provided in paragraph 2(a), this Agreement may be terminated by
either party upon notice to the other in the event the Closing shall not be held
by January 31, 2015.




(c)          Any term or condition of this Agreement may be waived at any time
by the party hereto which is entitled to the benefit thereof, by action taken by
the Board of Directors of such party; and any such term or condition may be
amended at any time, by an agreement in writing executed by the chairman of the
Board or the President of each of the parties pursuant to authorization by the
respective Boards of Directors; provided however, that no amendment of any
principal term of the Exchange shall be effected after approval of this
Agreement by the shareholders of IMET, unless such amendment is approved by such
shareholders in accordance with the respective state corporation law.




16.          Expenses




In the event this Agreement is terminated without consummation at the Closing,
ESIO and IMET shall each pay all of its respective expenses incurred for the
purpose of carrying this Agreement into effect, except that each party hereto,
in addition to its own expenses, shall pay all of the non-breaching party’s
reasonable out-of-pocket expenses if termination is caused by a breach of any
representation or warranty made in this Agreement or a default by said party in
performance of any obligation hereunder.




- 10 -

--------------------------------------------------------------------------------




17.          Finders




Each of the parties represents that no broker, agent, finder or similar person
has been retained or paid and that no brokerage fee or other commission has been
agreed to be paid for or on account of this Agreement.




18.          Governing Law And Venue




This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Arizona, United States of America. The parties hereby expressly
agree that the proper venue for any claim or cause of action by the parties
shall be Superior Court for Maricopa County, Arizona and the each party upon
execution of this Agreement consents to the service of process from such court.




19.          Notices




Any notices or other communications required or permitted hereunder shall be
sufficiently given if sent by certified mail, postage prepaid, addressed as
follows:




ESIO

36508 N. 15th Avenue

Phoenix, AZ 85086




IMET

3495 Lakeside Drive, Suite 205

Reno, NV 89509




20.          Binding Nature and Assignment




This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, but it may not be assigned by any party
without the consent of the other.




21.          Assignment




Rights and obligations of a party to this Agreement may not be assigned or
transferred without the other party’s prior written consent thereto.




22.          Modification




No modification or amendment of this Agreement shall be valid unless it is in
writing and signed by both parties hereto.




23.          Complete Agreement




This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings between the parties.




24.          Waiver




The waiver by either party of a breach of any term of this Agreement shall not
operate as, or be construed as, a waiver of any subsequent breach.




25.          Headings




The headings in this Agreement are inserted for convenience only and shall not
be considered in interpreting the provisions hereof.




- 11 -

--------------------------------------------------------------------------------




26.          Counterparts




This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.




IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
by their respective officers thereunto duly authorized by a majority of their
directors as of the date first above written.










ESIO WATER & BEVERAGE DEVELOPMENT CORP.




By: Andrew Ecclestone

Andrew Ecclestone, President







IMETABOLIC CORP.




By: Mark Conte

Mark Conte, President




- 12 -

--------------------------------------------------------------------------------